May 10, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   HARPINDER SINGH, JAGJIT S. GILL, AND BALDEV SINGH, ET AL.,
                           Appellants

NO. 14-15-00087-CV                           V.

    GURNAM SINGH SANDHAR, INQLABI THANDI, DALJIT SINGH,
 BALJINDER SINGH BHATTI, SODAGAR SINGH VIRK, AND BALJINDER
                       SINGH, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Gurnam
Singh Sandhar, Inqlabi Thandi, Daljit Singh, Baljinder Singh Bhatti, Sodagar
Singh Virk, and Baljinder Singh, signed October 27, 2014, was heard on the
transcript of the record. The record shows that the trial court lacked jurisdiction
over the parties’ dispute. We therefore VACATE the trial court’s judgment and
order the case DISMISSED.

      We order the parties to pay their own costs incurred in this appeal.

      We further order this decision certified below for observance.